Bloodwobth, J.
1. The request of the defendant in error, that damages be awarded him against the plaintiff in error for taking up the case for delay only, is denied.
2. The special ground of the motion for a new trial, which complains that the court refused to give to the jury certain instructions requested in writing, is not in proper form for consideration, it not being alleged that the requested instructions were pertinent and applicable to the facts of the case. Hightower v. State, 33 Ga. App. 73 (125 S. E. 511), and eit.
3. There is some evidence to support the verdict; and “whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732).

Judgment affirmed.


Broyles, G. J., and Lulce, J., eoncur.